Citation Nr: 0523586	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   
 
2.  Entitlement to a higher rate of burial benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to January 
1948 and from March 1951 to December 1952.  He died in 
February 2002, and the appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and October 2002 RO 
decisions.  The July 2002 RO decision denied service 
connection for the cause of the veteran's death.  

The October 2002 RO decision provided for burial benefits in 
the amount of $925.00, for the nonservice-connected death of 
a veteran who passed away while hospitalized by VA.  In 
October 2003, the veteran testified at a Travel Board hearing 
at the RO.  In July 2004, the Board remanded this appeal for 
further development.  

As noted in the previous July 2004 remand, the appellant has 
argued that she is entitled to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1151.  Such issue is 
not before the Board at this time and is again referred to 
the RO for appropriate action.  




REMAND

The veteran's February 2002 certificate of death lists the 
immediate cause of death as cardiac failure.  Chronic renal 
insufficiency and coronary artery disease were listed as a 
significant conditions contributing to death, but not related 
to the cause of death.  

At the time of the veteran's death, service connection was 
established for residuals of a right cerebral vascular 
accident secondary to a right internal carotid endarterectomy 
(rated 100 percent), residuals of a right cerebral accident 
with left upper extremity weakness (rated 20 percent), 
residuals of a right cerebral accident with left lower 
extremity weakness (rated 20 percent), residuals of a 
tonsillectomy (rated 0 percent), and first degree pes planus 
(rated 0 percent).  

As noted above, this case was previously remanded by the 
Board in July 2004, partly for an opinion from an appropriate 
VA specialist.  The VA specialist was to review the claims 
folder and provide opinions as to whether it was at least as 
likely as not that the veteran's service-connected residuals 
of a right cerebral vascular accident secondary to a right 
internal carotid endarterectomy, residuals of a right 
cerebral accident with left upper extremity weakness, and 
residuals of a right cerebral accident with left lower 
extremity weakness, caused or contributed to the veteran 
cause of death.  The examiner was also requested to indicate 
whether it was at least as likely as not that a disability 
incurred in service caused or contributed to the veteran's 
cause of death.  

The August 2004 opinion from a VA specialist noted that the 
veteran's "compensation" file was reviewed.  As to an 
impression, the VA specialist indicated that the veteran 
suffered what sounded like a lacunar infarction approximately 
two weeks following a right carotid endarterectomy and that 
such resulted in left-sided weakness.  It was noted that the 
veteran had persistent mild left hemiparesis until his death.  
Additionally, the specialist stated that the veteran was 
known at the time of the carotid endarterectomy to have had 
significant coronary artery disease and to have had a 
myocardial infarction with resultant fixed deficit in the 
apex, anteroapical, and anteroseptal regions.  It was 
reported that the veteran was also noted to have no 
significant lateral ischemia at that time.  

The specialist further commented that the veteran appeared to 
have had a right lacunar infarction a few weeks following the 
right carotid endarterectomy.  It was noted that such 
infraction might not have been related to the surgery, but 
that it might well have been related to small vessel disease.  
It was noted that the veteran had evidence of both large and 
small vessel disease in the brain, the heart, and the 
kidneys, as well as a tortuous aorta.  The specialist also 
reported that the risk factors for carotid artery disease, 
small vessel disease, and coronary artery disease would 
include hypertension, hypercholesterolemia, and genetic 
factors.  

The specialist also remarked that a stroke was considered a 
perioperative risk with a carotid endarterectomy and that the 
figures quoted were generally in 2 to 3 percent of cases.  
The specialist noted that the time limit for this stroke was 
generally within 30 days of the surgery.  The specialist 
stated that by the evidence presented, she suspected that the 
veteran's stroke was more related to small vessel disease 
than to a complication of the surgery as he was subsequently 
demonstrated to have an open carotid artery.  The specialist 
further remarked that she did not have all of the veteran's 
records, films, etc., surrounding the event.  

The Board observes that the VA specialist apparently solely 
addressed the etiology of the veteran's stroke.  However, the 
specialist did not address whether the veteran's multiple 
service-connected residuals of a right cerebral vascular 
accident caused or contributed to his cause of death or 
whether a disability incurred in service caused or 
contributed to his death as requested in the July 2004 
remand.  Thus, the case must again be remanded to for the 
examiner to review the claims folder and provide a more 
complete medical opinion.  See Stegall v. West, 11 Vet.App. 
268 (1998).  

Additionally, the Board notes that in a VA Form 9, received 
at the RO in January 2005, the appellant requested a hearing 
before the Board sitting at the RO (i.e. Travel Board 
hearing) as to the issue of entitlement to a higher rate of 
burial benefits.  As noted above, the appellant was already 
afforded a Travel Board hearing as to the issue of 
entitlement to service connection for the cause of the 
veteran's death in October 2003.  

As the veteran has requested a Travel Board hearing, the case 
must also be returned to the RO to arrange such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2004).  

Given such factors, it is the judgment of the Board that the 
duty to assist the appellant with her claims includes 
obtaining a more complete medical opinion from the VA 
specialist, noted above, and scheduling her for a Travel 
Board hearing.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Make arrangements for the claims 
folder to be forwarded to the specialist 
who provided the August 2004 medical 
opinion and have her review the record 
and indicate that such has been 
accomplished.  

Based on a review of historical records 
and medical principles, the specialist 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
service-connected residuals of a right 
cerebral vascular accident secondary to a 
right internal carotid endarterectomy, 
residuals of a right cerebral accident 
with left upper extremity weakness, and 
residuals of a right cerebral accident 
with left lower extremity weakness, 
caused or contributed to the cardiac 
failure which led to the veteran's death.  

The specialist should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
disability incurred in service caused or 
contributed to the cardiac failure which 
led to the veteran's death.  

In the event that the original specialist 
is not available, the claims folder 
should be submitted to another VA 
physician for review and the medical 
opinion.  

2.  Thereafter, review the appellant's 
claims for entitlement to service 
connection for the cause of the veteran's 
death and entitlement to a higher rate of 
burial benefits.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  

3.  If the decision remains adverse to the 
appellant, schedule the appellant for a 
Travel Board hearing as to the issue of 
entitlement to a higher rate of burial 
benefits.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




